El Juez Asociado SR. Aldrey,
emitió la opinión del tribunal.
Los herederos de José Marrero, algunos personalmente y otros por el cesionario de sus derechos, Miguel Torres Gó-mez, demandaron en juicio de desahucio a Joaquín Vega alegando ser dueños de una finca cuya posesión detenta el demandado sin pagar canon o merced alguna. En la de-manda se hac'e una extensa alegación sobre el derecho a la herencia de cada una de las quince personas que alegan ser dueñas de la finca en concepto de herederos y al final de ella se dice que también han adquirido por escritura de venta judicial todo el título, derecho e interés que en dicha finca tu-viere Joaquín Ramón Caballero.
El día que estaba señalado para la primera comparecen-cia de las partes comparecieron éstas habiendo hecho el de-mandado una negación general de todos los hechos consig-nados en la demanda. También comparecieron Camilo Ta-boas y Joaquín Ramón Caballero con una moción pidiendo permiso al tribunal para radicar una demanda de interven-ción que presentaron, fundándose en que José Marrero hi-potecó la finca en cuestión a Camilo Taboas quien en el año 1904 tomó posesión de ella porque su deudor se la dió en pago de su deuda; que luego pasó a ser propiedad de Joa-quín Ramón Caballero desde 1907, quien en esa fecha tomó posesión de ella por haber adquirido el crédito hipotecario de Taboas, único título que pudo transferirle por no haber podido Taboas adquirir el título de propiedad debido a que el apoderado nombrado con tal objeto por el cedente Ma-rrero no cumplió' s-u cometido en vida de aquél; que desde 1904 los únicos que han tenido la posesión de la finca como dueños han sido Taboas y ahora Caballero, quien es el le-gítimo dueño de ’ella y la ha dado en arrendamiento al de-mandado Joaquín Vega; y que los interventores han radi-cado demanda contra Jos demandantes como herederos de *470José Marrero para que por virtud del contrato de dación en pago de su causante le otorguen la escritura de traspaso correspondiente para a su vez poder Taboas traspasarle dicha escritura a Caballero.
El 24 de julio de 1922 el tribunal inferior admitió la in-tervención de Taboas pero negó la de Caballero porque apa-rece ser un simple adquirente de un crédito hipotecario y suspendió la primera comparecencia para otro día. En éste se presentó nuevamente Joaquín Ramón Caballero solicitando se le permitiera intervenir en el pleito asociándose al inter-ventor Camilo Taboas y presentando una demanda de am-bos, fundándose en que en la demanda de desahucio se hace aparecer el origen del título a la finca como proveniente de un derecho hereditario: que en las últimas alegaciones, con-fundidas con otras se dice que el demandante Miguel Torres es, además, dueño de cualquier derecho o acción que pudiera tener Caballero, título que es nulo por las infracciones le-gales que se cometieron en los actos que dieron origen a su transferencia y que ha presentado demanda para anularlo.. Le fué negada por segunda vez en. 11 de diciembre de 1922 la intervención solicitada porque ya había sido desestimada antes su pretensión y porque se presentaba en el acto para la primera comparecencia del juicio de desahucio. Entonces interpuso Joaquín Ramón Caballero este recurso de certio-rari alegando que ambas resoluciones son inapelables y ex-pedido el auto y recibidas las diligencias originales del pleito, tuvo lugar la audiencia de las partes habiendo com-parecido ante nosotros los abogados del peticionario y de los demandantes.
Interpretadas liberalmente las alegaciones de Joaquín Ra-món Caballero ante el tribunal 'inferior llegamos a la con-clusión de que no aparece ser un simple acreedor hipotecario de la finca pues aunque dice que Taboas le traspasó su cré-dito hipotecario, manifiesta también, que esto se hizo así por-*471que Taboas no tenía la escritura de la dación en pago que de la finca le hizo el dueño y deudor Marrero pero que Taboas desde 1904 tuvo la posesión de la finca como dueño y que en 1907 traspasó esa propiedad a Caballero quien desde enton-ces es el legítimo dueño de ella y la tiene arrendada al demandado. Con tales alegaciones debió permitirse a Caballero la intervención que pidió la primera vez con más razón que a Taboas, pues si aquél es abora el dueño de la finca tiene derecho a intervenir en el pleito en defensa de su arrendatario, con tanto más motivo cuanto que niega en su segunda petición que el demandante Torres haya adqui-rido válidamente los derechos que él tuviere en la finca. Como él tiene derecho a intervenir en el pleito no era obs-táculo para reconocérsele el hecho de que antes le hubiera sido negado, habiendo hecho su petición el día que estaba señalado para la primera comparecencia.
La única dificultad que vemos es que Caballero presenta la nueva demanda de intervención a su nombre y al de Ca-milo Taboas, quien ya tiene presentada la suya, pero esto es fácil de subsanar permitiéndole que la enmiende para que exponga los hechos conducentes a su derecho.
La resolución del tribunal inferior de 24 de julio de 1922 debe ser anulada en cuanto se refiere a Joaquín Ramón Caballero j totalmente la de 11 de diciembre de 1922, y en su lugar debe dictarse otra concediendo permiso a Joaquín Ra-món Caballero para intervenir en este pleito asociándose al demandado, debiendo el tribunal inferior concederle permiso para enmendar su demanda de intervención.

Anulada la resolución de la corte inferior.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Hutchison y Franco Soto.